Citation Nr: 1506160	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  14-40 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to December 30, 2013 for the grant of VA death pension benefits with aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active duty service from November 1942 to February 1946.  He died in September 1999, and the appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 determination of the Philadelphia, Pennsylvania VA Regional Office (RO), which granted entitlement to VA death pension benefits with aid and attendance, effective December 30, 2013.  Jurisdiction of the claims file is currently with the VA Philadelphia Pension Center.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 1999. 

2.  The appellant filed a claim for VA death pension benefits in October 1999, which was denied by the RO in October 1999 because the appellant's income exceeded the limit allow by law; the appellant did not appeal this decision.

3.  The appellant filed a claim for VA death pension benefits in July 2001, which was denied by the RO in August 2001 because the appellant's income exceeded the limit allowed by law; the appellant did not appeal this decision. 

4.  The appellant did not file another claim for VA death pension benefits until December 30, 2013; she met the requirements for aid and attendance (not simply pension) on December 30, 2013 as evidenced by a VA Form 21-2680 Examination for Regular Aid and Attendance received on that date.

5.  The RO granted VA death pension benefits with aid and attendance with an effective date of December 30, 2013.


CONCLUSION OF LAW

The criteria for an effective date prior to December 30, 2013, for the award of death pension benefits with aid and attendance, have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.114(a), 3.152, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Death Pension

The appellant contends that she is entitled to an effective date earlier than December 30, 3013, for the grant of VA death pension benefits with aid and attendance.  She essentially claims that she should be awarded these benefits from the date of the Veteran's death in September 1999. 

The record shows that she filed a claim for death pension benefits in October 1999, which was denied by the RO in October 1999 because her income at that time exceeded the maximum annual pension rate of $5,884.00.  Notice of this decision was mailed to the appellant's address of record.  The appellant did not initiate an appeal from this determination. Under the circumstances, the Board finds that the October 1999 determination became final.  38 U.S.C.A. § 7105(c). 

The appellant filed a subsequent claim for death pension benefits in July 2001.  This claim was once again denied by the RO in August 2001 because her income at that time exceeded the maximum annual pension rate of $6,237.00.  Notice of this decision was mailed to the appellant's address of record.  The appellant did not initiate an appeal from this determination.  Under the circumstances, the Board finds that the July 2001 determination became final. 38 U.S.C.A. § 7105(c).  The appellant filed a subsequent claim for death pension benefits with aid and attendance on December 30, 2013. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2014).

When a claim for death benefits is received within one year of the initial report of actual death, the appropriate effective date shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c).  The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In the instant case, given the finality of the October 1999 and August 2001 determinations, the appellant's claim filed on December 30, 2013 was essentially considered a claim to reopen.  The first documentation of record showing any intent on the part of the appellant to seek death pension benefits after the October 1999 and August 2001 final determinations was her December 30, 2013 claim.  

Moreover, and perhaps more importantly, it was not until this December 2013 claim that it was demonstrated the appellant met the qualifications for aid and attendance (not simply a "pension", which the appellant was entitled, but did not qualify, because of her limited income).  See VA Form 21-2680 Examination for Regular Aid and Attendance received on December 30, 2013. 

While the Board is sympathetic to the appellant's beliefs that an earlier effective date is warranted; under the circumstances, the Board is precluded by statute and regulation from assigning an effective date prior to December 30, 2013, for the grant of VA death pension benefits with aid and attendance.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than December 30, 2013.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA has a duty to provide a claimant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The appellant was notified in a March 2014 letter of the information and evidence needed to substantiate her claim.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

With respect to VA's duty to assist, the appellant has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date.  All of the pertinent information is of record. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an effective date prior to December 30, 2013, for the grant of VA death pension benefits with aid and attendance, is not warranted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


